DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, species a (Fig. 1, 6, 8, claims 1-6, 13, 19 and 20) in the reply filed on 01/12/2022 is acknowledged.
Claims 7-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane et al. (US 2018/0123027).
As for claim 1, Yamane et al. disclose in Fig. 4b, 5c, 5d and the related text a perpendicular spin orbit torque (pSOT) memory device, comprising: 
a first electrode 301, comprising a spin orbit torque material [0032]; and 
a material layer stack 304/303/302, adjacent to the first electrode 301, the material layer stack comprising: 
a free magnet 304: 
a fixed magnet 404 above the first electrode 301, wherein at least one of the free magnet 304 or the fixed magnet comprises two magnetic layers 5201/5202 and a spacer layer 540 comprising tungsten [0067] therebetween; 
a tunnel barrier 303 between the free magnet 304 and the fixed magnet 404; and 
a second electrode 306 (electrically) coupled with the fixed magnet 404.  

As for claim 2, Yamane et al. disclose the pSOT memory device of claim 1, wherein the free magnet comprises: 
a first free magnet 5201; 
2, wherein the first free magnet is ferromagnetically coupled with the second free magnet; and 
spacer 540 comprising tungsten between the first free magnet and the second free magnet (fig. 5c/5d).  

As for claim 3, Yamane et al. disclose the pSOT memory device of claim 2, wherein the spacer 540 has a thickness between 0.05nm and 0.3nm [0067].  

As for claim 5, Yamane et al. disclose the pSOT memory device of claim 2, wherein the first free magnet 5201 comprises at least one of cobalt, iron or boron [0063] and is adjacent (through layer 40) to first electrode 301 (fig. 4b).  

As for claim 6, Yamane et al. disclose the pSOT memory device of claim 1, wherein the second free magnet 5202 comprises at least one of cobalt, iron or boron and is adjacent (through layers 401/5201/540) to first electrode 301 (fig. 4b).

As for claim 13, Yamane et al. disclose the pSOT memory device of claim 1 further comprising a synthetic anti- ferromagnet (SAF) 402 between the fixed layer 404 and the second electrode 306, wherein the SAF is anti-ferromagnetically coupled with the fixed magnet 404.  

Claim Rejections - 35 USC § 103
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamne et al.
As for claim 4, Yamane et al. disclose the pSOT memory device of claim 2, wherein the first free magnet and the second free magnet have a combined total thickness of less than 5nm [0066].  
Yamane et al. did not disclose the first free magnet has a thickness that is greater than a thickness of the second free magnet. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the first free magnet has a thickness that is greater than a thickness of the second free magnet, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d .

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. in view of Oguz et al. (US 2018/0248114).
As for claim 19, Yamane et al. disclose in Fig. 4b, 5c, 5d, 8 and the related text a system comprising: 
a perpendicular spin orbit torque (pSOT) memory device [Yamane et al. teach in Fig.4b and [0005] the same claimed structure, therefore Yamane et al. disclose  (pSOT) memory device) coupled with the drain contact 1193/1195, the pSOT memory device comprising: 
a first electrode 301, comprising a spin orbit torque material [0032]; and a material layer 302/303/304 stack adjacent to the first electrode, the material layer stack comprising: 
a free magnet 304; 
a fixed magnet 404 above the first electrode 301, wherein at least one of the free magnet or the fixed magnet comprises two magnetic layers 5201/5202 and a spacer layer 540 comprising tungsten therebetween [0067]; 
a tunnel barrier 303 between the free magnet 304 and the fixed magnet 404; and 

Yamene et al. do not disclose a processor and a battery coupled to power at least one of the processor or memory.
Oguz et al. teach in Figs. 8, 9 and the related text a system including a processor and a battery coupled to power at least one of the processor or memory (fig. 8 and 9).
Yamene et al. and Oguz et al. are analogous art because they both are directed magnetic tunneling junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamene et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yamene et al. to include a processor and a battery coupled to power at least one of the processor or memory as taught by Oguz et al., in order to operate the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811